Citation Nr: 1700708	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  12-35 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for left ear hearing loss. 

2.  Entitlement to service connection for right ear hearing loss. 

3.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1975 to February 1978.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2015, the Board reopened a claim for service connection for tinnitus and remanded the issues currently on appeal for further development.  The Board also remanded the case in September 2015 and April 2016.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the April 2016 remand, the Veteran was afforded a VA examination in June 2016 in connection with his claims.  However, in rendering her opinion, the examiner stated that there were no significant in-service threshold changes.  In so finding, she explained that a change of 10 decibels is not audiometrically significant and could be attributed to normal measurement error.  However, the examiner did not reconcile her opinion with the in-service audiometric findings that appear to show a 15 decibel threshold shift in the Veteran's right ear at 500 hertz.  In this regard, the Board notes that the Veteran's February 1975 enlistment examination shows a right ear puretone threshold of 5 decibels at 500 hertz, whereas his January 1978 separation examination shows a puretone threshold of 20 decibels at 500 hertz.  Therefore, a remand is necessary to obtain a fully adequate VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the record reflects that the AOJ attempted to obtain records from the Social Security Administration (SSA) and received a negative response.  However, there is no indication that the AOJ provided the Veteran proper notice regarding the inability to obtain such records.  Therefore, a remand is required.  38 C.F.R. § 3.159(e).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss and tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  The AOJ should notify the Veteran of the inability to obtain records from the Social Security Administration (SSA), in accordance with 38 C.F.R. § 3.159(e).   

3.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current hearing loss and tinnitus.  An additional examination of the Veteran should only be performed if deemed necessary by the individual providing the opinion.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  The examiner should specifically consider the private medical opinion from Dr. K.D. dated in April 2014 and the private medical opinions from Dr. T.B. dated in March 2008, December 2010, and September 2011. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should so state with a fully reasoned explanation.  

The examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss and tinnitus manifested in service or is otherwise etiologically related to the Veteran's military service, to include noise exposure therein.  He or she should also address whether the Veteran's tinnitus is caused or otherwise related to any current hearing loss. 

In rendering this opinion, the examiner should address the in-service15 decibel threshold shift in the Veteran's right ear at 500 hertz.  In this regard, the Board notes that the Veteran's February 1975 enlistment examination shows a right ear puretone threshold of 5 decibels at 500 Hertz, whereas his January 1978 separation examination shows a puretone threshold of 20 decibels at 500 Hertz.  

The examiner should also discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that current hearing loss and tinnitus was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

